DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 01/14/2022. The amendments filed on
01/14/2022 have been entered. Accordingly, claims 1-2 and 4-12 remain pending, claim 3 has been canceled.
Response to Arguments
Drawing objections
	In response to the drawing amendment filed 01/14/2022, the objection has been withdrawn.
Rejection under 35 USC 103
Applicant's arguments filed 01/14/2022 have been fully considered but they are not persuasive. 
	In the first through final paragraphs of page 10, applicant argues 
“	On Page 7, the Office Action argues that Afonso discloses or suggests the claimed: 
a navigation system in communication with one or more navigation electrodes, the navigation system including display, a plurality of surface electrodes in communication with the one or more navigation electrodes. 
and looks to Afonso's electrodes 30, electronic control unit (ECU) 100, and patch electrodes 104 for this feature. However, as shown in FIG. 4b of Afonso, as reproduced above, Afonso does not disclose or suggest the claimed ‘...treatment element being disposed between the first navigation electrode and the second navigation electrode...’ Instead, Afonso has a "matrix-like configuration .. hav[ing] a number splines 72 arranged side by side, with each spline 72 having at least one electrode 30 mounted thereon." Afonso,  [0053]. Afonso's electrodes 30 disposed on various splines 72 does not disclose or suggest the claimed configuration of the ‘....treatment element being disposed between the first navigation electrode and the second navigation electrode...’

Further, Afonso does not have processing circuitry that is capable of performing various functions and the Office Action look to Brauner as allegedly disclosing or suggesting the claimed ‘processing circuitry’”

In response, it is noted the applicant is referencing paragraph [0053] and FIG. 4b of Afonso, neither of which was relied upon to disclose the limitation in question.  Paragraph [0074], not [0053], was relied upon to disclose the limitations in question which does not refer to the embodiment illustrated in FIG. 4b. 
Applicant appears to be making arguments to subject of one of the many other embodiments disclosed by Afonso which have not relied upon to disclose “a navigation system in communication with one or more navigation electrodes, the navigation system including display, a plurality of surface electrodes in communication with the one or more navigation electrodes” as claimed. 
Instead, the subject matter relied upon as disclosed in [0074] refers to the device and system(s) illustrated in FIGS. 1 and 6, in which the navigation electrodes 30A-C are not illustrated as being in a “matrix-like configuration .. hav[ing] a number splines 72 arranged side by side, with each spline 72 having at least one electrode 30 mounted thereon”. Contrary to applicant’s remarks, in particular, see the left side of FIG. 1 which illustrates the distal tip of the catheter having thereon the navigation electrodes 30A-C as illustrated in an enlarged view shown in FIG. 5. Paragraph [0058] was relied upon to disclose the earlier recited limitation of the “treatment element” which refers to the specific embodiment illustrated in FIG. 5.
Additionally, newly presented claim limitation pertaining to “treatment element being disposed between the first navigation electrode and the second navigation electrode” was not presented previously and subsequently no previous rejection of this particular limitation was made. Nonetheless, this limitation is taught by tertiary reference Harlev, as outlined in the rejection below.
It is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984). 
Further, applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 3-4 of U.S. Patent No. 10702342. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is broader and is therefore anticipated by conflicting claim 1 (the treatment element having a centroid is broader in that it does not require the medical device to have a balloon of complex geometry, does not require the boundary associated with centroid of the target anatomical feature, does not require multiple recommended target locations (claim 1 of the immediate application requires only a first target location to be determined and only requires recommend[ing] a second target location), requires only a first and a second navigational electrode, does not require the distance between the centroid of the treatment element and the centroid of the target anatomical feature being calculated according to an equation, does not require the target location being in three dimensions according to an equation, does not require the processing circuitry being further configured to display a first and second graphical indicators for the respective target locations for the navigation electrode, and does not require the target location for the navigation electrode being displayed on the display before beginning at least one of a treatment phase and a mapping phase). 
Claims 4-8 & 11-12 are also rejected due to their dependency on claim 1 in light of the above rejection.
Additionally, conflicting claim 2 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the treatment element of the medical device being an expandable treatment element, the immediate claim has additional breadth in that the expandable treatment element is broader in that it does not require the medical device to be a balloon), 
conflicting claim 9 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the target location for the first navigation electrode being defined according to an equation, the immediate claim has additional breadth in that the target location is not defined to be within three dimensions, the immediate claim also does not require additional target locations being in three dimensions according to additional equations), and
conflicting claim 10 (possess all of the above broader limitations as mentioned in claim 1, except that while the immediate claim does require the target location for the second navigation being defined according to an equation, the immediate claim has additional breadth in that the target location is not defined to be within three dimensions, the immediate claim also does not require a first target location being in three dimensions according to a first equation, and does not require an additional target location being in three dimensions according to an additional equation).
Please note that while the preamble of conflicting claim 1 is directed to “A system for positioning a medical device relative to an anatomical feature” is different from the preamble the patented claim which is directed to “A system for recommending a target location for a medical device relative to a target anatomical feature”, the recitation in the preamble is merely is an intended use/statement of purpose, and do not impart a structural difference – see MPEP 2111.02(II).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso et al. (US20160100770, hereafter “Afonso”), in view of Brauner et al. (US20150302584, hereafter “Brauner”), further in view of Harlev et al. (US20100324414, hereafter “Harlev”) and Hunter et al. (US20040097806, “Hunter”).
Regarding claim 1, Afonso discloses a system for determining a target location for a medical device relative to an anatomical feature (FIG. 1), the system comprising:
a medical device including (“the medical device 16 comprises a catheter” [0041]) a treatment element (“the distal end 28 comprises an ablation tip 80, and may be well suited for enhancing radio frequency (RF) ablation procedures.” [0058]; also see configuration 28 [e.g. basket or the like] in re-produced fig. 3 below and 4A and 4B as well as the associated paragraphs) having a centroid (“the distal ring electrode 30 C is represented by a geometric centroid” [0153]), a first navigation electrode and a second navigation electrode (FIG. 1, items 301, and 302), and a longitudinal axis (“shaft 24 is an elongate, tubular, and flexible member configured for movement within the body” [0046]); 
a navigation system in communication with at least one of the first navigation electrode and the second navigation electrode, the navigation system including display, a plurality of surface electrodes in communication with at least one of the first navigation electrode and the second navigation electrode (in reference to FIGs. 1 & 6: “With the electrodes 30 [navigation electrodes] electrically coupled to the ECU 100, the electrodes 30 are placed within electrical fields that the patch electrodes 104 [plurality surface electrodes] create in the body 14 (e.g., within the heart) when the patch electrodes 104 are excited. The electrodes 30 experience [navigation electrodes] voltages that are dependent on the respective locations between the patch electrodes 104 and the respective positions of the electrodes 30 relative to the tissue 12. Voltage measurement comparisons made between the electrodes 30 and the patch electrodes 104 can be used to determine the position of each electrode 30 relative to the tissue 12. Accordingly, the ECU 100 is configured to determine position coordinates (x, y, z) of each electrode 30” [0074], note ECU 100 is part of subsystem 18 which also includes the display 102),  and a processing unit having processing circuitry configured to (“The visualization, navigation, and mapping subsystem 18 may determine the positions of the proximal ring electrode 30 A [or a geometric center thereof], the spot electrodes 30 B, and the distal ring electrode 30 C [or a geometric center thereof] in the same manner as the position(s) of the electrode(s) 30 shown in FIG. 6,” [0059]), while Afonso discloses a navigation system with a plurality of navigation electrodes, Afonso does not explicitly teach how a plane is defined, the centroid of the anatomical feature, a vector normal to the plane extending away from the plane, or how to determine a first target location based on the vector for the treatment element, compare the first target location to a location of the medical device; and display the distance between the target location and the location of the medical device on the display. 
However, in the same field of endeavor, Brauner teaches processing circuitry configured to:
define a plane that approximates a surface of the anatomical feature (“each poker chip may have associated geometry including, for example, center location, radius and orientation” [0214]);
define a centroid of the anatomical feature (“FIG. 2 illustrates a schematic of the Poker Chip representation. According to some embodiments, each poker chip 210 is defined by a center location, a radius and an orientation. The center location ci represents the center of the vessel, for example, determined by centerline filtering” [0125]); 
define a vector that is normal to the plane and extends away from the centroid of the anatomical feature (“the radius r represents the radius of the vessel at location ci and the orientation is the angle of the normal of the poker chip at location ci, and represents the tangent of the centerline of the vessel at location ci. It should be appreciated that the Poker Chip representation may include additional parameters, as the aspects of the invention are not limited in this respect.” [0125]); and 
determine a first target location for the treatment element of the medical device based on the vector (“identifying a first region of interest such as a tumor or organ... identifying one or more sub-regions of interest within the first-region...analyzing one or more vascular morphologies...within the sub-region of interest. Non-limiting examples of vascular morphological features include vessel location, vessel diameter, vessel orientation, vessel length, how the vessels are linked, vessel branching information, vessel length, vessel length between branching points, vessel curvature and/or tortuosity, vessel density, binned vessel density, vessel surface area, vascular volume (e.g., density, surface area, etc.), or any others, or any combination thereof.” [0014]);
compare the first target location to a location of the medical device ([0181] the cutting plane may be centered on x and the centerline response R(x) are compared with any other responses/the location of the medical device in its cutting plane neighborhood N(x, vx), [0193]-[0198] connecting to a point which is close to point y (distance) and each candidate point x may be subjected to this criteria to determine which candidate is the most likely link, to reduce linking errors from relying entirely on the direction/distance obtained from the orientation direction a super Gaussian model is employed to test the possibility of connecting point y with candidate x, given the centerline direction of point x for determining the extent of direction change in the linked centerline/centroid points (e.g., as determined from orientation detection) that would be incurred by linking point y with candidate point x); and 
display the distance between the target location and the location of the medical device on the display ([0181] the response field/distance in the neighborhood N (e.g., a 3×3×3 neighborhood) is then projected onto this cutting plane as displayed on the display).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the navigation system disclosed in Afonso with how the plane is defined, the centroid of the anatomical feature, a vector normal to the plane extending away from the plane, or how to determine a first target location based on the vector for the treatment element, compare the first target location to a location of the medical device; and display the distance between the target location and the location of the medical device on the display as taught by Brauner to provide imaging and analytical techniques that provide information about three-dimensional structural characteristics in anatomical features such as blood vessels ([0368] of Brauner).
Afonso, in view of Brauner, does not explicitly disclose the treatment element having complex geometry; the treatment element being disposed between the first navigation electrode and the second navigation electrode.
However, in the same field of endeavor, Harlev teaches treatment element having complex geometry (“Other known configurations may be used to deploy multi-electrode catheter 110 For example, the catheter may use a balloon[treatment element], shape memory material such as Nitinol, or a polymer or other stiffening material to selectively deploy the catheter and its electrode into a desired configuration when in the patient's heart cavity. In further embodiments, the catheter geometry may be fixed, in which case it has the some configuration in the heart [having complex geometry] cavity as in the blood vessels leading to the heart cavity” [0081]); 
the treatment element being disposed between the first navigation electrode and the second navigation electrode (see navigation electrodes 119 located at the distal tip of the catheter, distal to the treatment element (left side of FIG. 2C), and located proximal to the treatment element (right side of FIG. 2C) at the distal end of the catheter in FIG. 2C, [0023] the electrodes are used in navigation of the catheter so that the position of the object is determined based on the measured electrical signals for all of the multiple catheter locations).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Afonso, in view of Brauner with the treatment element having complex geometry and the treatment element being disposed between the first navigation electrode and the second navigation electrode as taught by Harlev in order to provide spatial information from the catheter corresponding to the average geometrical configuration of the heart cavity over multiple cardiac cycles or a particular point in the cardiac cycle ([0050] of Harlev).
While Afonso, in view of Brauner and Harlev, discloses obtaining a CSI metric in order to identify certain wave patterns which suggest an area of interest (see [0117] of Afonso) and repeating sequential activation of electrodes pairs in a new location of multiple locations within an heart chamber and subsequent measurement performed at each of these locations to then determine the position of the catheter within respect to a 3D representation of the endocardial surface in order to optimize positioning of the catheter in order to minimize alignment error between observed potential values (see [0127]-[0128] of Harlev), the combination does not explicitly disclose recommend a second target location for the first navigation electrode and recommend a third target location for the second navigation electrode.
However, in the same field of image guided catheter navigation, Hunter teaches a method that recommend a second target location for the first navigation electrode and recommend a third target location for the second navigation electrode ([0025], [0068], [0083] and see FIGS. 6 & 8 which illustrates a method for navigating and accessing a statistical Atlas which is employed for target suggestions, the target site is identified on the 3D model along a real-time view of an icon representing the catheter moving toward a suggested target site, the target site is based on statistical maps which suggest where the particular electrode (first or second) placement should take place, dependent on the particular pathology of the patient. See block 208 which includes an algorithm that is designed to direct the surgeon through various steps to guide the catheter through the coronary sinus region, as the catheter reaches a particular suggested guide point, the system can then prompt the surgeon to go to the next guide point).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Afonso, in view of Brauner and Harlev with recommend a second target location for the first navigation electrode and recommend a third target location for the second navigation electrode as taught by Hunter in order to increase the accuracy of pacing lead placement significantly, thereby providing reduced surgical time and increased accuracy and efficiency ([0083] of Hunter).
Regarding claim 2, Afonso, in view of Brauner, Harlev, and Hunter, substantially discloses all the limitations of the claimed invention, specifically, Afonso discloses a treatment element that is an expandable treatment element (See re-produced figs. 3 and 4A below).

    PNG
    media_image1.png
    576
    448
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    313
    324
    media_image2.png
    Greyscale

Regarding claim 12, Afonso, in view of Brauner, Harlev, and Hunter, substantially discloses all the limitations of the claimed invention, specifically, Brauner discloses processing circuitry that is configured to determine the target location such that the longitudinal axis of the device lies along the vector (“detect the direction of the center or longitudinal axis of the vessels before applying a filter that detects the centerline of the vessel” [0119]).
Claims 4-7 is rejected under 35 U.S.C. 103 as being unpatentable over Afonso, in view of Brauner, Harlev, and Hunter, as applied to claims 1 and 3, further in view of Christian et al. (US2010019804, hereafter “Christian”, cited in the applicant’s IDS). 
Referring to claim 4, Afonso, in view of Brauner, Harlev, and Hunter, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose the first and second navigational electrode distal and proximal to an expandable treatment element.
However, in the same field of endeavor, Christian teaches a catheter for anchoring an electrode in a coronary sinus, including: an elongate catheter body adapted to be inserted into a coronary sinus; at least one wire anchor coupled to the catheter body; and at least one electrode on the catheter body [0020]. 
Christian further teaches, a first navigation electrode is distal to the at least one treatment element (“Electrodes 62 may be positioned…distally of anchor section 66” [0072]) and the second navigation electrode is proximal to the at least one treatment element (“Electrodes 62 may be positioned proximally of anchor section 66” [0072]); 
It would have been obvious to one ordinarily skilled in the art at before the effective filing date of the claimed invention to modify the device disclosed by Afonso, in view of Brauner, Harlev, and Hunter with a first and second navigational electrode as taught by Christian located proximal and distal to an expandable balloon treatment element on a catheter because anchor segment in the deployed configuration, thereby minimizing stasis and thrombus creation and advantageously increasing dwell time of catheter within the coronary sinus during a cardiac mapping operation. ([0076] of Christian) which in turn it effectively shifts the origin of the coordinate system relative to which the position of the mapping catheter is measured ([0008] of Christian).
Regarding claim 5, Afonso, in view of Brauner, Harlev, Hunter, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso further discloses processing circuitry is further configured to determine a target location for each of the first and second navigation electrodes (“using electric-field or magnetic-field based impedance techniques, the ECU may also determine the three-dimensional position coordinates of each sensor…. Accordingly, the ECU may know the positions and spatial arrangement of the sensors, the voltages at each sensor, and the times at which those voltages were measured. Based on this input data, the ECU may compute a variety of metrics, derivative metrics, and combination metrics...the ECU may also highlight areas of interest in the tissue based on the results of these computed metrics.” [0013]).
Regarding claim 6, Afonso, in view of Brauner, Harlev, Hunter, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso discloses a navigation system further includes a display, the processing circuitry being further configured to display a first graphical indicator for the target location for the first navigation electrode and a display second graphical indicator for the target location for the second navigation electrode (“FIG. 11 is a portion of an exemplary graphical user interface (GUI) showing a configuration of sensors, EP data as acquired from tissue, and electrograms representative of the sensors.” [0032]).
Regarding claim 7, Afonso, in view of Brauner, Harlev, Hunter, and Christian, substantially discloses all the limitations of the claimed invention, specifically, Afonso further discloses a display shows the first and second graphical indicators superimposed on a three-dimensional image of the anatomical feature (“the ECU, may then determine the position of the plurality of sensors, or at least the position of one sensor...the system may then generate a map for display…the system may generate spatial maps of these metrics...these maps may be superimposed onto a geometrical anatomical model representing the tissue.” [0014], “more particularly, indicators representative of the velocity and direction of the wavefront may be superimposed onto the geometrical anatomical model 120” [0119]), and “FIG. 15 shows the positions of two ablation tips 80, particularly the ablation tip electrodes, which are superimposed onto the geometrical anatomical model 120 as projections 260” [0169]).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Afonso, in view of Brauner, Harlev, Hunter, and Christian, as applied to claim 7 above, further in view of Park et al. (“Intraprocedural imaging of left atrium and pulmonary veins: a comparison study between rotational angiography and cardiac computed tomography”, hereafter "Park”).
Referring to claim 8, Afonso, in view of Brauner, Harlev, Hunter, and Christian, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose an anatomical feature being a pulmonary vein, superimposed on a three-dimensional image of a left atrium.
However, in the same field of endeavor, Park teaches the anatomical feature is a pulmonary vein, the display showing the first graphical indicator superimposed on the three- dimensional image at a location within the pulmonary vein and showing the second graphical indicator superimposed on the three-dimensional image at a location within a left atrium (“FIG. 1: 3D reconstructed rotational angiography of the left atrium superimposed on the fluoroscopic image to guide catheter ablation. LAO 35° (a) and RAO 35° (b). LAA left atrial appendage, LAO left anterior oblique, LIPV left inferior pulmonary vein, LSPV left superior pulmonary vein, RAO right anterior oblique, RIPV right inferior pulmonary vein, RSPV right superior pulmonary vein. The use of specialized software enables 3D reconstruction of the LA and PVs, which can then be integrated into real-time fluoroscopic images and used as a navigation tool for AF ablation” (page 9, column 1, paragraph 1, lines 10-12)).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the device disclosed by Afonso, in view of Brauner, Harlev, Hunter, and Christian with the step of superimposition taught in Park  to be helpful to visualize the individualized and detailed anatomy of these structures and to facilitate the ablation procedure by pre-procedural imaging datasets need to be integrated with the electroanatomical mapping to improve the procedural safety and outcome (Page 1, column 2, paragraph 2, lines 7-9 and 13-16).                                                                                       
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Afonso, in view of Brauner, Harlev, Hunter, and Christian, as applied to claim 5 above, further in view of Shachar (US20040019447, cited in the applicant’s IDS).
Regarding claim 9, Afonso, in view of Brauner, Harlev, Hunter, and Christian, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processing circuitry is further configured to determine the target location for the first navigation electrode according to the equation: 
ed = [xd, yd, zd,] = [xb, yb, zb,] - ld[a, b, c]
where Id is a distance between the centroid of the treatment element and the first navigation electrode.
However, in the same field of endeavor, Shachar teaches wherein the processing circuitry is further configured to determine the target location for the first navigation electrode according to the equation:
ed = [xd, yd, zd,] = [xb, yb, zb,] - ld[a, b, c]
("the system controller 302 deduces the following from the calculations to determine the center point of the magnetic element [balloon] of the actual catheter tip" [0230] and FIGS. 13D; see also [0130, 0132] and [0188-0240] for detailed calculations of coordinates)
where Id is a distance between the centroid of the treatment element and the first navigation electrode ("the system controller 302 deduces the following from the calculations to determine the center point of the magnetic element [located near the balloon] of the actual catheter tip" [0230] and FIGS. 13D; see also [0130, 0132], [0181-0182], and [0188-0240] for detailed calculations of coordinates for the balloon).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed Afonso, in view of Brauner, Harlev, Hunter, and Christian to include the processing circuitry as taught in Shachar in order to provide an apparatus and method for guiding, steering, and advancing invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of x-rays or other ionizing-type radiation, which can be damaging to patient tissue ([0017] of Shachar).
Regarding claim 10, Afonso, in view of Brauner, Harlev, Hunter, and Christian, substantially discloses all the limitations of the claimed invention, but does not explicitly disclose wherein the processing circuitry is further configured to determine the target location for the second navigation electrode according to the equation:
ep= [xp, yp, zp] = [xb, yb, zb] + lp[a, b, c] 
where Ip is a distance between the centroid of the treatment element and the second navigation electrode.
However, in the same field of endeavor, Shachar discloses wherein the processing circuitry is further configured to determine the target location for the second navigation electrode according to the equation:
ep= [xp, yp, zp] = [xb, yb, zb] + lp[a, b, c] 
where Ip is a distance between the centroid of the treatment element and the second navigation electrode ("the system controller 302 deduces the following from the calculations to determine the center point of the magnetic element [located near the balloon] of the actual catheter tip" [0230] and FIGS. 13D; see also [0130, 0132], [0181-0182], and [0188-0240] for detailed calculations of coordinates for the balloon).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the processing circuitry disclosed in Afonso, in view of Brauner, Harlev, Hunter, and Christian to include the processing circuitry as taught in Shachar in order to provide an apparatus and method for guiding, steering, and advancing invasive devices and for accurately controlling their position; for providing three dimensional imaging; and for minimizing the use of x-rays or other ionizing-type radiation, which can be damaging to patient tissue ([0017] of Shachar).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793  

 /Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793